Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of Heisler et al. (U.S. Patent No. 6419684) and Kuhle (U.S. Patent No. 5938635) and Kathrani et al. (U.S. 2005/0159730) and Shapiro (U.S. Patent No. 4819635). While the prior art discloses a biopsy device with a probe and a tissue cutting member they fail to teach the longitudinally oriented opening in a flared distal section of the distal tubular portion of the tissue cutting member and its associated orientation and positioning with regards to the relief opening and the distal tip. This distinguishes the claimed invention over the prior art and provides a biopsy device that can reduce intrusion into a patient’s body and can effectively separate tough or hard tissue from a target site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791